DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 7/14/2021 and 11/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-12 of U.S. Patent No. 11,118,951. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 11,118,951 claims a compact ultrasonic flowmeter for measuring flowrate and other fluid related data of a fluid (Claim 1), comprising:
a flow tube with a flow bore for passage of the fluid between an inlet and an outlet (Claim 1);
a flowmeter housing associated with the flow tube (Claim 1);
a printed circuit board arranged in the flowmeter housing and including a processor for controlling operations of the flowmeter (Claim 1),
a meter circuit including two or more ultrasonic transducers provided on the printed circuit board and configured for operating the two or more ultrasonic transducers to transmit and receive ultrasonic wave packets through the fluid (Claim 1);
a display mounted on the printed circuit board and configured for displaying a measured flowrate and the other fluid related data, the processor and the two or more ultrasonic transducers being surface mounted on a lower side of the printed circuit board and the display being mounted on an upper side of the printed circuit board (Claim 1);
one or more battery packs for powering flowmeter operations including at least the processor and the meter circuit and the display (Claim 1); and
two or more backing devices arranged to provide a holding force to each of the two or more ultrasonic transducers, forcing a lower side of the two or more ultrasonic transducers against transducer areas provided on the flow tube (Claim 9).

As for claim 2, U.S. Patent 11,118,951 claims that the printed circuit board includes only a single printed circuit board (Claim 1).

As for claim 4, U.S. Patent 11,118,951 claims that the two or more backing devices are mounted on top of the printed circuit board to apply the holding force to an area of the printed circuit board containing the two or more ultrasonic transducers (Claim 10).

As for claim 5, U.S. Patent 11,118,951 claims that each of the two or more backing devices comprise a backing element abutting a corresponding one of the two or more ultrasonic transducers and/or the printed circuit board (Claim 11).

As for claim 6, U.S. Patent 11,118,951 claims a restrained resilient member configured to provide the holding force (Claim 11).

As for claim 7, U.S. Patent 11,118,951 claims that the restrained resilient member is a helical spring (Claim 12).

As for claim 8, U.S. Patent 11,118,951 claims that each of the two or more backing devices includes a bracket element arranged to displaceably receive the backing element and the resilient member (Claim 12).

As for claim 11, U.S. Patent 11,118,951 claims that the restrained resilient member is retained between the bracket element and the backing element (Claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”), EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 7/14/2021 and U.S. Patent 9,175,994 issued to Ueberschlag et al. (“Ueberschlag”).

As for claim 1, Laursen’858 discloses a compact ultrasonic flowmeter (Fig. 3) for measuring flowrate and other fluid related data, comprising:
a flow tube (110) with a flow bore (see Fig. 3) for passage of the fluid between an inlet (109) and an outlet (111);
a flowmeter housing (104) associated with the flow tube (110);
a printed circuit board (206) arranged in the flowmeter housing;
a meter circuit (implicitly provided) including two or more ultrasonic transducers (311) provided on the printed circuit board and configured for operating the two or more ultrasonic transducers to transmit and receive ultrasonic wave packets through the fluid;
a display (208) mounted on the printed circuit board (206) and configured for displaying a measured flowrate and other fluid related data, and the display (208) being mounted on an upper side of the printed circuit board (206).
one or more battery packs for powering flowmeter operations including at least generic electronics and a meter circuit and a display (col. 5, lines 48-51).
Laursen’858 does not disclose that the printed circuit board includes a processor for controlling operations of the flowmeter.  Instead, Laursen’858 discloses generic electronics for controlling operations of the flowmeter (col. 5, lines 39-43).
However, Kashima discloses a processor (811; col. 23, lines 49-50) for controlling operations of a flowmeter (col. 8, lines 44-60).
Because Laursen’858 and Kashima both disclose structures for controlling operations of a flowmeter, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the processor of Kashima for the generic electronics of Laursen’858 to achieve the predictable result of controlling operations of a flow meter.
	Laursen’858 as modified by Kashima does not disclose that the processor and the ultrasonic transducers are surface mounted on a lower side of the printed circuit board.
	However, Lauren’596 discloses electronics and ultrasonic transducers that are surface mounted on a lower side of the printed circuit board (Figs. 4, 5 and paragraph [0020]).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flowmeter of Lauren’858 and Kashima by mounting the processor and ultrasonic transducers as disclosed by Lauren’596 so that the PCB need not be turned over during the mounting process, thus simplifying the manufacturing process (Lauren’596: paragraph [0020]).
Laursen’858 as modified by Kashima and Laursen’596 does not disclose two or more backing devices arranged to provide a holding force to each of the two or more ultrasonic transducers, forcing a lower side of the two or more ultrasonic transducers against the transducer areas provided on the flow tube.
However, Ueberschlag discloses a backing device (Figs. 2 and 5) arranged to provide a holding force (via 15, 16) to an ultrasonic  transducer (17), forcing a lower side of the ultrasonic transducer against a transducer area (20, 21) provided on a flow tube.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flowmeter of Laursen’858, Kashima and Laursen’596 by including the backing device as disclosed by Ueberschlag for each of the ultrasonic transducers in order to ensure a tight seal between the transducer and the pipeline (Ueberschlag: col. 8, lines 1-5).

As for claim 2, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that the printed circuit board (Laursen’858: 206) includes only a single printed circuit board (Laursen’858: 206).

As for claim 3, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that the flowmeter housing is integrated with the flow tube (Laursen’858: Fig. 1).

As for claim 4, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that the two or more backing devices (Ueberschlag: including 2) are mounted on top of the printed circuit board (Ueberschlag: 23) to apply the holding force to an area of the printed circuit board (Ueberschlag: see Fig. 2) containing the two or more ultrasonic transducers.

As for claim 5, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that each of the two or more backing devices comprise a backing element (Ueberschlag: 2) abutting a corresponding one of the two or more ultrasonic transducers and/or the printed circuit board (Ueberschlag: 23).

As for claim 6, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses a restrained resilient member (Ueberschlag: 15) configured to provide the holding force.

As for claim 7, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that the resilient member (Ueberschlag: 15) is a helical spring.

As for claim 8, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that each of the two or more backing devices includes a bracket element (Ueberschlag: 3) arranged to displaceably receive the backing element (Ueberschlag: 2) and the resilient member (Ueberschlag: 15).

As for claim 9, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that the backing element (Ueberschlag: 2) is axially movable in a bore of the bracket element (Ueberschlag: 3).

As for claim 10, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that the bracket element (Ueberschlag: 3) is fixed to the flow tube (Ueberschlag: see Fig. 5).

As for claim 11, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that the restrained resilient member (Ueberschlag: 15) is retained between the bracket element and the backing element (Ueberschlag: see Fig. 5).

As for claim 12, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that the two or more backing devices (Ueberschlag: Figs. 2 and 5) are mounted directly to the flow tube (Laursen’858: see Fig. 3 and Ueberschlag: see Fig. 5).

As for claim 16, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that each of the two or more backing devices (Ueberschlag: Figs. 2 and 5) is mounted on a mounting structure (Ueberschlag: 3) that extends from the flow tube and is integrated with the flow tube.

As for claim 17, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses that each of the two or more backing devices (Ueberschlag: Figs. 2 and 5) comprises a resilient member (Ueberschlag: 15) secured to the mounting structure (Ueberschlag: 3), and an associated backing element (Ueberschlag: part of 2 contacting 23 in Fig. 2) abutting the printed circuit board.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”), EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 7/14/2021 and U.S. Patent 9,175,994 issued to Ueberschlag et al. (“Ueberschlag”) as applied to claim 1, further in view of U.S. Patent 7,694,570 issued to Dam et al. (“Dam”) and U.S. Patent 5,613,806 issued to House et al. (“House”).

As for claim 13, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses the compact ultrasonic flowmeter according to claim 1 (see the rejection of claim 1 above).
Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag does not disclose that the lower side of the two or more ultrasonic transducers are secured to the transducer areas by an adhesive. 
However, Dam discloses that a lower side of an ultrasonic transducer (20) is secured to a transducer area by an adhesive (26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the ultrasonic transducers of Laursen’858, Kashima, Laursen’596 and Ueberschlag to include the adhesive as disclosed by Dam in order to include the adhesive as disclosed by Dam in order to provide coupling between the ultrasonic transducers and the flow tube (Dam: col. 2, lines 31-37) and allow easy and quick mounting and remounting of the ultrasonic transducers (Dam: col. 4, lines 45-51).
Laursen’858 as modified by Kashima, Laursen’596, Ueberschlag and Dam does not disclose that the adhesive is a non-hardening adhesive.  Dam discloses that the adhesive is a rubber-based adhesive (Dam: col. 2, lines 31-37).
However, House discloses an adhesive that is a non-hardening adhesive (col. 7, lines 32-34).  House discloses that the adhesive is a rubber-based adhesive (col. 7, lines 32-34).
Because House and Dam both disclose rubber-based adhesives, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the non-hardening rubber-based adhesive of House for the rubber-based adhesive of Dam to achieve the predictable result of adhering the ultrasonic transducers to the flow tube.

As for claim 14, Laursen’858 as modified by Kashima, Laursen’596, Ueberschlag, Dam and House discloses that the non-hardening adhesive is a butyl containing adhesive (House: col. 7, lines 32-34).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”), EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 7/14/2021 and U.S. Patent 9,175,994 issued to Ueberschlag et al. (“Ueberschlag”) as applied to claim 1, further in view of U.S. Patent 8,928137 issued to Skallebaek et al. (“Skallebaek”).

As for claim 15, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses the compact ultrasonic flowmeter according to claim 1 (see the rejection of claim 1 above).
Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag does not disclose that the two or more ultrasonic transducers are mounted on islands provided in the printed circuit board, the islands being connected with the printed circuit board via tongues of the printed circuit board containing traces for electrically connecting the two or more ultrasonic transducers to the meter circuit.
However, Skallebaek discloses two or more ultrasonic transducers (206) that are mounted on islands (361) provided in a printed circuit board (302), the islands (361) being connected with the printed circuit board (302) via tongues (362) of the printed circuit board (302) containing copper traces (col. 5, lines 31-32) for electrically connecting the two or more ultrasonic transducers to a meter circuit.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the circuit board of Laursen’858, Kashima, Laursen’596 and Ueberschlag to include the islands and tongues as disclosed by Skallebaek in order to provide flexibility between the ultrasonic transducer and the printed circuit board (Skallebaek: col. 5, lines 13-17).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,714,858 issued to Laursen et al. (“Laursen’858”) in view of U.S. Patent 9,671,264 issued to Kashima (“Kashima”), EP 2602596 by Laursen (“Laursen’596”) from the IDS dated 7/14/2021 and U.S. Patent 9,175,994 issued to Ueberschlag et al. (“Ueberschlag”) as applied to claim 1, further in view of U.S. Patent 11,029,196 issued to Forster-Knight et al. (“Forster-Knight”).

As for claim 18, Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag discloses the compact ultrasonic flowmeter according to claim 17 (see the rejection of claim 17 above).
Laursen’858 as modified by Kashima, Laursen’596 and Ueberschlag does not disclose that the resilient member is a leaf spring or a piece of polymer or rubber material having a predetermined resilience.  Ueberschlag discloses that the resilient member (15) provides a compression force (col. 6, lines 7-10)
However, Forster-Knight discloses a resilient member that is a leaf spring (col. 2, lines 13-17) or a piece of polymer or rubber material having a predetermined resilience.  Forster-Knight discloses that the resilient member provides a compression force (col. 2, lines 13-17).
Because Ueberschlag and Forster-Knight both disclose resilient members that provide a compression force, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the resilient member of Forster-Knight for the resilient member of Ueberschlag to achieve the predictable result of providing a compression force.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,596,140 issued to Skallebaek et al. is cited for all that it discloses including a circuit board with backing devices for ultrasonic transducers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853